Citation Nr: 0740260	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-41 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the neck, including for C4 through T1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 until April 
1973.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  


FINDING OF FACT

The veteran's degenerative disc disease of the neck, 
including for C4 through T1, was not incurred in or 
aggravated by active military service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
degenerative disc disease of the neck, including for C4 
through T1, have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, a notice mailed in March 2006 addressed the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Although the notice 
occurred after the initial adjudication of this claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claim.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and private medical records.  The veteran 
submitted statements and private treatment records, and was 
provided an opportunity to set forth his contentions during 
the hearing before the undersigned Veterans Law Judge in 
November 2007.  The appellant was afforded VA medical 
examinations in February and April of 2007, which provided 
informed medical opinions on the veteran's disorder.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The veteran seeks service connection for degenerative disc 
disease of the neck, including for C4 through T1, essentially 
claiming that it developed due to his training during 
service.   Having carefully considered the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the evidence is against the claim and the appeal 
will be denied.  

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran asserted, in a June 2004 VA Form 21-4138, that 
his degenerative disc disease of the neck was caused by 
service.  Specifically, the veteran has related that when he 
fell while negotiating an obstacle course, which caused his 
service-connected knee disability, he also fell back on his 
neck.  The veteran also asserted that during service was the 
only time he ever had a severe impact to his neck.  

The February 1973 Report of Medical Board report indicated 
that the veteran had a knee injury playing football prior to 
entry into service.  The veteran was found to have been 
qualified for service in August 1972, but that he sustained 
another knee injury while negotiating an obstacle course in 
December 1972 and that surgery was recommended to relieve the 
veteran's resulting incapacity.  

In a statement dated in March 1973, the veteran reported that 
his knee injury occurred on an obstacle course, described 
similarly as in his June 2004 statement; however, although he 
indicated that he injured his knee at that time, his March 
1973 report made no indication that he fell on his neck, 
injured his neck, or was subject to an impact to his neck at 
that time.  Additionally, service medical records do not 
indicate that the veteran ever requested or received 
treatment for a neck injury during service.  

Post service medical records do not indicate any treatment 
for a neck disorder for decades after service.  In his June 
2004 statement, the veteran indicated that he did not start 
having problems related to his neck disorder until November 
2003.  A June 2004 VA outpatient treatment record indicates 
that the veteran had a history of cervical spinal stenosis 
c/b myelopathy.  

The veteran's private physician, Dr. J.D.C., indicated in a 
September 2004 statement that the veteran underwent major 
cervical spinal reconstruction in September 2004.  Dr. J.D.C. 
further indicated that the veteran informed him of a serious 
fall on the back of his neck in an obstacle course during 
service.  Dr. J.D.C. stated that it was quite possible and 
highly probable that that injury accelerated the degeneration 
of his cervical spine, resulting in the need for his surgery.  
Dr. J.D.C. thus opined that the veteran's condition of 
cervical spondylosis with myelopathy was related and 
coincident to his service.  

The veteran's private doctor of osteopathy, Dr. D.B.P., also 
submitted a statement in March 2006.  Dr. D.B.P. requested 
that the veteran's claim be re-evaluated, stating that the 
veteran was injured during his training, and that Dr. J.D.C. 
stated that that injury was consistent with his current 
condition.  

The veteran was provided a VA examination in February 2007 
for the spine, which included a review of the veteran's 
claims file and electronic medical records.  The examiner 
found the veteran to have cervical stenosis with myelopathy, 
status post laminectomy and fusion.  The examiner stated that 
trauma can accelerate degenerative changes of the spine.  
Also, the veteran may have a congenitally narrow cervical 
canal and that the additional stress of training may have 
caused further damage to his cervical spine.  The examiner 
was unable to resolve whether the veteran's current 
degenerative disc disease of C4 through T1 was the result of 
his in service fall in the obstacle course without resorting 
to mere speculation.  

The veteran was provided another VA examination in May 2007, 
which included the veteran's service medical records, private 
medical records from Dr. J.D.C., and the statement from Dr. 
D.B.P.  The examiner found based on his review of service 
medical records that there was no description of a neck 
injury.  The examiner found that there was no temporal 
relationship between the veteran's December 1972 injury and 
his development of multilevel degenerative change in his 
neck.  The examiner further stated that if the veteran had 
suffered severe neck trauma, it could have contributed and 
lead to the onset of arthritic change within the cervical 
spine; however, no objective evidence in the records 
indicated such a trauma occurred.  The examiner found that 
based on the lack of evidence, it was less likely as not that 
his fall in December 1972 caused or led to the osteoarthritis 
in his neck and the subsequent development of cervical 
stenosis.

The veteran clearly has a current neck disorder; however, the 
question arises as to whether that disorder can be attributed 
to his service.  The Board recognizes that the record 
contains competing medical opinions as to the etiology of the 
veteran's current spine disorder.  The Board must thus 
determine how much weight to afford the opposing opinions.  
See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The 
Board may weigh one medical professional's opinion over 
another, depending on factors such as the reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior evidence.  Id. at 470-
71.  ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusions that the physician 
reaches.").

The September 2004 statement from Dr. J.D.C. found the 
veteran's spine condition to be related to service because it 
was "highly probable" that the in-service incident as 
described to him resulted in accelerated degeneration.  Dr. 
D.B.P. relied on those findings in her March 2006 letter.  
However, speculation or evidence of a remote possibility may 
not be used to make a determination of service connection.  
38 C.F.R. § 3.102.  Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Additionally, as will be discussed below, the Board does not 
find that the veteran sustained an injury to the neck in 
service.  Therefore, the opinion lacks probative value as it 
was based on a premise that is rejected by the Board (i.e., 
an inservice accident to the neck). 

The veteran's February 2007 VA examiner similarly found that 
she could not resolve the issue of whether the veteran's 
claimed spine disorder was the result of the veteran's 
claimed in-service fall without resorting to mere speculation 
and thus does not support the veteran's claim.  

Finally the April 2007 VA examination found that based on his 
review of the evidence, there was no evidence of a temporal 
relationship between the veteran's December 1972 injury and 
his degenerative disc disease of the neck, and that it was 
less likely as not that his December 1972 accident caused or 
led to his current spine disorder.  In giving this opinion, 
the physician gave a complete rationale, which included a 
discussion of the lack of medical evidence showing that the 
veteran sustained any trauma to the neck or had any 
complaints referable to the neck.

The only other evidence provided as to the veteran's claim is 
his belief that his spine disorder developed due to the 
December 1972 incident.  Although the veteran can provide 
testimony as to his own experiences and observations, the 
factual question of if the veteran's spine disorder can be 
attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert, and he is not 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet.App. 492, 495 (1992).  38 C.F.R. § 3.159.  The veteran 
does not have the requisite special medical knowledge 
necessary for such opinion evidence.  "Competent medical 
evidence" is evidence that is provided by a person qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
Therefore, there is no competent medical evidence of record 
etiologically relating the appellant's current spine 
pathology to his service.  

Additionally, although the veteran's service medical records 
clearly support that the veteran fell in December 1972, the 
service medical records only relate to a knee injury.  In his 
March 1973 description of the accident, the veteran did not 
indicate that he either fell on or injured his neck.  Thus, 
there are inconsistencies between the veteran's March 1973 
description of his December 1972 injury and his current 
claim.  The March 1973 description failed to report an impact 
or injury to the neck and is taken as a more accurate 
description, since it was made more contemporaneously with 
the December 1972 incident.  Moreover, a discharge 
examination report shows that his neck was normal and fails 
to report a history of any trauma to the neck.

Although the veteran's private physicians related that the 
veteran fell on his neck during service, these statements 
cannot be taken as evidence of such an incident occurring.  
See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).   

The Board finds that the probative evidence of record does 
not show that the veteran sustained an injury or disease 
concerning the cervical spine in service.  Additionally, 
there is no probative medical evidence which links his 
current cervical spine disorder to service.  Consequently, 
the Board must find that the preponderance of the evidence is 
against the claim for service connection for degenerative 
disc disease of the neck, including for C4 through T1; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Service connection for degenerative disc disease of the neck, 
including for C4 through T1, is denied.



____________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


